DETAILED ACTION
This action is in response to the submission filed on 2/17/2022.  Claims 1-2, 5-16, and 18-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- Priority
Applicant states on pages 10-11 that a submission of an English translation of the priority application is not required at this time. The Examiner stated in the previous office action that failure to provide a certified English translation may result in no benefit being accorded for the application. If Applicant does not desire to obtain benefit of foreign priority, Applicant is under no obligation to submit an English translation. 

Response to Arguments- 35 USC § 101
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 12 that “…(“completing indoor structure information including one or more closed spaces,” as recited in claim 1). This recited limitation is not an abstract idea/mathematical concept, but an additional limitation which integrates the alleged exception into practical application of providing indoor structure information of one or more closed spaces…the claims integrate the alleged judicial exception into a practical application of 
This argument is traversed as follows. 
The claims are directed to acquiring measurement information, determining structure information, and completing indoor structure information, wherein the determining step comprises a series of mathematical calculations and further acquiring of measurement information. The limitation of “completing indoor structure information” is an abstract idea because it requires the calculation and “sequential processing” of walls. There is no recited practical application in the claims. Creating a drawing or layout of a building is not a practical application, it is merely a depiction.  It is unclear why merely completing the indoor structural information, i.e. creating a blueprint or layout of rooms, is in and of itself, a practical application.  


Response to Arguments- 35 USC § 103
Applicant has rolled allowable subject matter into the independent claims. Applicant's amendments have been fully considered and they are persuasive. The rejections are withdrawn. 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

International Search Report
Rule 45 states that “International search reports and declarations referred to in Article 17(2)(a) shall, when not in English, be translated into English”. Should Applicant desire the search report be considered, an English translation must be provided. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: see paragraphs [0067-0071] and paragraphs [0187-0188] of the disclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-2, 5-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concept) without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception.  (See MPEP 2106).

Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d). 
Regarding claim 1, applying step 1, the preamble of claim 1 claims a method, therefore this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A portable terminal operation method comprising:

acquiring measurement information corresponding to a first coordinate point of a first wall
and a second coordinate point of the first wall;

determining structure information of the first wall connecting the first coordinate point and
the second coordinate point based on a linear function operation of the first coordinate point and the second coordinate point; and

completing indoor structure information including one or more closed spaces, according to
sequential connection processing of other walls in a first direction corresponding to the first wall.

wherein the determining the structure information comprises:

acquiring user input and measurement information corresponding to the first coordinate point of the first wall;

calculating location information of a two-dimensionally converted first coordinate point
based on user’s location information, three-dimensional angle information and distance
information acquired from the measurement information;

acquiring user input and measurement information corresponding to the second
coordinate point of the first wall; and

calculating location information of a two-dimensionally converted second coordinate
point based on three-dimensional angle information and distance information acquired from the measurement information,

wherein the calculating the location information comprises calculating information on a
first parallel distance to the first wall, which is calculated based on information on a first
pointing distance from a current position to the first wall of a pointed direction and the three-
dimensional angle information, as distance information corresponding to the first coordinate
point of the first wall, and

wherein the three-dimensional angle information comprises pitch information, and
information on the parallel distance to the first wall, which corresponds to the first coordinate
point, is calculated by a multiplication operation of multiplying the pointing distance information by cosine-operated pitch information.

The limitation of “determining structure information of the first wall connecting the first coordinate point and the second coordinate point on the basis of a linear function operation of the first coordinate point and the second coordinate point” is an abstract idea because it is directed to a mathematical concept. See MPEP 2106.04(a)(2)(I)(A), example (iii) - a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Similar to a mathematical relationship between an enhanced directional radio 
The limitation of “completing indoor structure information including one or more closed spaces, according to sequential connection processing of other walls in a first direction corresponding to the first wall” is an abstract idea because it is directed to a mathematical concept. See MPEP 2106.04(a)(2)(I)(A), example (iii) - a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, completing indoor structure information according to connection processing, expressed in words rather than a specific formula, is a mathematical relationship.
The limitation of “calculating location information of a two-dimensionally converted first coordinate point based on user’s location information, three-dimensional angle information and distance information acquired from the measurement information” is an abstract idea because it is directed to a mathematical concept. See MPEP 2106.04(a)(2)(I)(A), example (iii) - a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, calculating location information, expressed in words rather than a specific formula, is a mathematical relationship.
The limitation of “calculating location information of a two-dimensionally converted second coordinate point based on three-dimensional angle information and distance information acquired from the measurement information, wherein the calculating the location information comprises calculating information […], and wherein the three-dimensional angle information comprises […], is calculated by a multiplication operation of multiplying the pointing distance information by cosine-operated pitch information” is an abstract idea because it is directed to a mathematical concept. See MPEP 2106.04(a)(2)(I)(A), example (iii) - a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, calculating location information, expressed in words rather than a specific formula, is a mathematical relationship.
Under step 2A prong two, the judicial exception has not been integrated into a practical application.  Here, the claim recites three additional limitations that is not an abstract idea: (1) “acquiring measurement information corresponding to a first coordinate point of a first wall
and a second coordinate point of the first wall”, (2) “acquiring user input and measurement information corresponding to the first coordinate point of the first wall” and (3) “acquiring user input and measurement information corresponding to the second coordinate point of the first wall”.
The additional limitation of “acquiring measurement information corresponding to a first coordinate point of a first wall and a second coordinate point of the first wall” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data gathering and outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iv) of “Mere Data Gathering”- Obtaining information about transactions using the Internet to verify credit card transactions. Acquiring data does not add a meaningful limitation to the abstract idea.
The additional limitation of “acquiring user input and measurement information corresponding to the first coordinate point of the first wall” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data gathering and outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iv) of “Mere Data Gathering”- Obtaining information about transactions using the Internet to verify credit card transactions. Acquiring user input and measurement information does not add a meaningful limitation to the abstract idea.
The additional limitation of “acquiring user input and measurement information corresponding to the second coordinate point of the first wall” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data gathering and outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iv) of “Mere Data Gathering”- Obtaining information about transactions using the Internet to verify credit card transactions. Acquiring user input and measurement information does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. The claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.
Claim 15 is similarly rejected as claim 1 above. In addition, the claim recites the additional elements of “a measurement unit” and “a space information creation unit” which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The specification demonstrates the well-understood, routine, conventional nature of additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements as computers and devices to satisfy 35 U.S.C. § 112(a); see paragraphs [see paragraphs [0067-0071] and paragraphs [0187-0188] of the printed publication which merely list the various hardware components which can be used without further description, explanation or definition. In addition, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)". After reviewing the specification and looking at the claim as a whole, there is no indication that 
Claims 2, 5-14, 16 and 18-20 are further directed to the acquiring of input, and the calculating and calibrating of the input, and the creating of indoor structure information. As stated above, the acquiring of measurement information is insignificant extra-solution activity, and the remaining steps covers performance of mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concept but for the recitation of generic computer components and insignificant extra-solution activity, then it falls within the “Mathematical concept” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.


Allowable Subject Matter
1-2, 5-16, 18-20 contain allowable subject matter. Gao and Baumker teach a generating floor plans based on pointing wall. However, these references and the remaining prior art of record, fails to disclose or suggest 
(claims 1 and 15)
“wherein the calibration process includes a scaling calibration process of a wall corresponding to the indoor structure information, wherein the scaling calibration process includes a process of detecting a wall orthogonal to both adjacent walls from the indoor structure information as a scalable wall, and performing any one among an equivalent ratio scale calibration and a two-dimensional polygon scale calibration according to input of a calibration value corresponding thereto”,






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/
Examiner, Art Unit 2148                                                                                                                                                                                           

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148